TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 7, 2016



                                      NO. 03-16-00621-CV


                                Toll Austin TX, LLC, Appellant

                                                 v.

                         Brent Dusing and Elizabeth Dusing, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on August 23, 2016.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s interlocutory order.

Appellant shall pay all costs relating to this appeal, both in this Court and the court below.